Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit (e)(3) Legg Mason Partners Fund Advisor, LLC 620 Eighth Avenue New York, New York 10018 February 26, 2009 Legg Mason Investor Services, LLC 100 Light Street Baltimore, Maryland 21202 Re: Placement Agency Agreement Ladies and Gentlemen: Pursuant to Section 17 of the Placement Agency Agreement dated as of December 1, 2005 (as amended to date, the Agreement), between Master Portfolio Trust (the Investment Company) and Legg Mason Investor Services, LLC (the Placement Agent), this letter serves as notice that Government Portfolio is added to Appendix A to the Agreement as a Series of the Investment Company to which the Placement Agent renders services as placement agent under the terms of the Agreement. Except to the extent expressly set forth herein, this letter shall not be deemed to otherwise amend or modify any term of any of the Agreement. Please sign below to evidence your agreement that Appendix A to the Agreement is hereby replaced in its entirety with the attached Appendix A, and the Agreement as so amended remains in full force and effect. [ signature page to follow ] 1 Please sign below to evidence your consent and agreement to the above. LEGG MASON PARTNERS FUND ADVISOR, LLC By: /s/ R. Jay Gerken Name: R. Jay Gerken Title: President Agreed: LEGG MASON INVESTOR SERVICES, LLC By: /s/ Mark E. Freemyer Name: Mark E. Freemyer Title: Managing Director 2 Appendix A SERIES OF THE INVESTMENT COMPANY Institutional Enhanced Portfolio Prime Cash Reserves Portfolio Liquid Reserves Portfolio U.S. Treasury Reserves Portfolio Tax Free Reserves Portfolio SMASh Series M Portfolio SMASh Series C Portfolio SMASh Series EC Portfolio Government Portfolio 3
